Citation Nr: 1043722	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  06-24 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Service connection for a right knee disorder, to include as 
secondary to a service-connected right foot/ankle disorder.  

2.  Service connection for a left knee disorder, to include as 
secondary to a service-connected right foot/ankle disorder.  

3.  Service connection for a left foot/ankle disorder, to include 
as secondary to a service-connected right foot/ankle disorder.

4.  Service connection for a lower back disorder, to include as 
secondary to a service-connected right foot/ankle disorder.  

5.  Service connection for gastroesophageal reflux disorder 
(GERD), to include as secondary to a service-connected right 
foot/ankle disorder.




REPRESENTATION

Veteran represented by:	Illinois Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from January 1971 to January 1973.    

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in January 2004 and 
February 2008 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.     

The Board notes the Veteran appealed other issues to the Board in 
addition to those noted above.  Specifically, the Veteran 
appealed an increased rating claim for his service-connected 
right foot/ankle disorder, a service connection claim for another 
right foot disorder, and a service connection claim for left ear 
hearing loss.  However, in the presence of his representative 
before an April 2010 Board hearing presided over by the 
undersigned, the Veteran withdrew those claims from appeal.  As 
such, those claims will not be addressed in this decision.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2010).



FINDINGS OF FACT

1.  The evidence of record does not preponderate against the 
Veteran's claim that a right knee disorder relates to his 
service-connected right foot/ankle disorder.  

2.  The evidence of record does not preponderate against the 
Veteran's claim that a left knee disorder relates to his service-
connected right foot/ankle disorder.  

3.  The evidence of record does not preponderate against the 
Veteran's claim that a left foot/ankle disorder relates to his 
service-connected right foot/ankle disorder.  

4.  The evidence of record does not preponderate against the 
Veteran's claim that a lower back disorder relates to his 
service-connected right foot/ankle disorder.  

5.  The evidence of record does not preponderate against the 
Veteran's claim that his GERD relates to his service-connected 
right foot/ankle disorder.  


CONCLUSIONS OF LAW

1.  The Veteran's right knee disorder relates to a service-
connected disorder.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310 
(2010).  

2.  The Veteran's left knee disorder relates to a service-
connected disorder.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310 
(2010).  

3.  The Veteran's left foot/ankle disorder relates to a service-
connected disorder.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310 
(2010).  

4.  The Veteran's lower back disorder relates to a service-
connected disorder.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310 
(2010).  

5.  The Veteran's GERD relates to a service-connected disorder.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.310 (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be in 
complete compliance with every aspect of the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002) (VCAA) with respect to the Veteran's claims, the 
Board has determined that the evidence supports a grant of the 
benefits sought.  Consequently, any lack of notice and/or 
development under the VCAA cannot be considered prejudicial to 
the Veteran, and remand for such notice and/development would be 
an inefficient use of VA time and resources.

II.  The Merits to the Claims for Service Connection

The Veteran claimed service connection for bilateral ankle and 
bilateral knee disorders in May 2003.  He stated that he incurred 
these disorders during service due to injuries sustained in a 
motorcycle accident.  In January 2004, the RO denied his claims.  
The Veteran filed a notice of disagreement against that decision.  
In a March 2004 rating decision, the RO granted service 
connection for a right ankle disorder.  In a March 2004 Statement 
of the Case (SOC), however, the RO continued to deny service 
connection for a left foot disorder, and for a bilateral knee 
disorder.  

In April 2004, the Veteran indicated that he wished to "drop all 
my issues on my appeal."  But in the same statement, he 
indicated that he nevertheless continued to seek service 
connection for his left foot and left knee disorder, on a 
secondary basis due to the service-connected right foot disorder.  
And the next month, in May 2004, the Veteran stated that he 
desired to continue to seek service connection for his right knee 
disorder as well, also on a secondary basis.  Notwithstanding the 
Veteran's statement that he wished to "drop" the issues on 
appeal, the Board construes these April and May 2004 statements - 
timely submitted following issuance of the SOC - as substantive 
appeals of the January 2004 rating decision denying service 
connection for bilateral knee and left foot disorders.  Though 
the Veteran, in his April and May 2004 statements, altered his 
theory of entitlement to service connection (from direct to 
secondary), he effectively appealed the RO's denial of service 
connection for his knee and left foot/ankle disorders.  38 C.F.R. 
§ 20.202.    

In July and August 2006, the Veteran also claimed that lower back 
and GERD disorders related to his service-connected right 
foot/ankle disorder.  In the February 2008 rating decision on 
appeal, the RO denied these claims to secondary service 
connection as well.  The Veteran timely and expressly appealed 
that decision to the Board in April 2009.    

The Veteran's specific contention is the following: altered gait 
caused by his service-connected right foot disorder adversely 
affects his lower back, as well as his knees and left foot.  
Moreover, the Veteran maintains that pain medication prescribed 
and ingested for the service-connected right foot disorder causes 
GERD.  

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).

Service connection may be established on a secondary basis for a 
disability that is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2010).  Establishing service-connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability. 38 C.F.R. § 3.310(a) (2010).  See also Allen v. 
Brown, 7 Vet. App. 439 (1995).  

Any reasonable doubt surrounding a claim for service connection 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  When 
the evidence is in relative equipoise, the Veteran is accorded 
the benefit of the doubt.  38 U.S.C.A. § 5107(b).

In this matter, the record demonstrates that the Veteran 
currently has the disorders underlying his claims.  Private and 
VA treatment records dated from the early 1990s evidence 
diagnoses of GERD, bilateral knee, back, and left foot disorders.  
Moreover, VA compensation examination reports dated in December 
2004 and October 2007 reflect diagnoses of osteoarthritic changes 
in both knees, status post left anterior cruciate ligament repair 
and medial meniscectomies bilaterally, degenerative joint disease 
of the knees, congenital pes plan bilaterally, bony contusions, 
tendinitis, ligament tears, degenerative changes, and calcaneal 
spurs in the left foot, degenerative disc disease of the 
lumbosacral spine, and GERD.    

Moreover, the Veteran himself offers statements of record that he 
has currently has his claimed disorders.  As a layperson, the 
Veteran is generally not capable of opining on matters requiring 
medical knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  But lay testimony is competent to establish the presence 
of observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  Here, the Veteran is competent to attest to 
symptoms indicative of orthopedic pain and limitation, and of 
symptoms indicative of an esophageal disorder.  Symptoms 
associated with arthritic pain, and reflux disorders are 
"observable symptoms."  As he is competent to offer evidence of 
these disorders and their symptomatology, his statements are of 
probative value here.  

As to whether the Veteran's current disorders relate to his 
service-connected right foot/ankle disorder as he contends, the 
Board has considered the relevant lay and medical evidence of 
record, and finds the evidence to be in equipoise.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

On the one hand, certain evidence of record counters the 
Veteran's claims to service connection.  The December 2004 VA 
examiner found the Veteran's knee and left foot disorder likely 
unrelated to the service-connected right foot disorder.  Rather, 
the examiner attributed the Veteran's knee disorders to a post-
service work-related injury and obesity which, the examiner 
observed, causes degenerative changes in the joints.  And the 
examiner noted that the Veteran's foot disorders were either 
congenital (i.e., pes planus), or related to the congenital 
disorder.  See 38 C.F.R. § 3.303(c) (congenital defects are not 
diseases or injuries within the meaning of applicable 
legislation).  Similarly, the October 2007 VA examiner provided 
evidence counter to the Veteran's claims.  She stated that each 
of the Veteran's disorders at issue was likely unrelated to his 
service-connected right foot disorder.  She indicated that the 
Veteran's GERD was caused not by medication but by "decreased 
tone of the lower esophageal sphincter as well as mechanical 
factors" such as a hiatal hernia or obesity.  She attributed the 
Veteran's lower spine and knee degenerative changes to 
occupational stress and obesity.  And she noted the Veteran's 
left foot ligament tears and bony contusions as having an 
"unclear etiology."  

The probative value of the negative opinions is enhanced because 
each examiner supported their opinion with a rationale, and each 
indicated a review of the claims file prior to issuing their 
report.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the 
value of a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other rationale to 
support his opinion.").  

Nevertheless, other evidence of record supports the Veteran's 
claims to medical nexus.  In a July 2004 letter, the Veteran's 
treating podiatrist stated that pain in the knees and left foot 
"may be an indirect result of compensation from the lack of 
mobility to the right foot."  In a May 2006 private medical 
record, the Veteran's treating physician indicated that the 
altered gait associated with the Veteran's right foot disorder 
"has apparently put pressure on his back causing a significant 
amount of discomfort."  In a May 2006 VA treatment record, the 
treating physician stated that the right foot "seems to be 
causing his intermittent back problems.  If the foot is better, 
that should take care of his back."  

The Veteran's treating podiatrist also stated in a February 2007 
letter that "increased symptoms" in the Veteran's left foot " 
are due to the original problem ... with his right lower 
extremity."  In a March 2007 treatment note, the Veteran's 
private physician indicated that the right foot disorder caused 
balance and posture problems that add "different strains and 
difficulties in" the Veteran's back.  A May 2007 letter from the 
Veteran's treating podiatrist stated that, due to the right foot 
disorder and the consequent "gait disturbances", the Veteran 
has "compensated his walking and developed some of the problems 
on his left foot, primarily the tendinitis."  

Furthermore, in a September 2007 letter, the Veteran's treating 
physician indicated that the Veteran's altered gait caused knee 
"discomfort" and that pain medication may have caused 
"weakening of ligaments[.]"  In a September 2007 letter from 
the Veteran's orthotist, it is stated that severe pain in the 
right ankle/foot caused the Veteran to favor his left foot, which 
caused "the damage to his left foot."  In a letter received in 
October 2007, the Veteran's treating orthopedist stated that the 
Veteran's left foot/ankle disorder and its "increased symptoms" 
related to degenerative changes in the service-connected right 
foot.  In a March 2008 VA treatment record, the Veteran's 
treating physician stated that the Veteran's lower back disorder, 
"seems to have been aggravated by excessive use of his right 
ankle."  

With regard to the Veteran's GERD, the Veteran's treating VA 
physician indicated in treatment records dated in July and August 
2006 that the Veteran's reflux was related to, and "was felt to 
be secondary to the meds[,]" for arthritis in the right foot.  

And finally, the October 2007 VA examiner even offered certain 
evidence favorable to the Veteran's claims to medical nexus.  She 
conceded that the pain medication used by the Veteran is 
"recognized to worsen GERD."  She conceded that the "abnormal 
gait that the veteran has may result in exacerbations of his" 
lower spine symptoms.  With regard to the left foot, she 
recognized that a "portion" of the disorder may be attributable 
to the altered gait.  And, in finding that the right foot 
disorder is not a "direct" cause of the knee disorder, she 
conceded that the right foot disorder "does throw of his gait, 
which makes him more prone to injury[.]"  

The Board notes that much of this favorable evidence was not 
rendered with the benefit of a review of the claims file, and was 
not accompanied by a rationale supporting the evidence of nexus.  
See Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare 
conclusion, even one reached by a medical professional, is not 
probative without a factual predicate in the record).  However, 
the Board finds it of probative value that much of this favorable 
evidence was provided by medical professionals who treat the 
Veteran, and who are thereby presumably familiar with the 
Veteran's medical history and condition.  

In sum, the VA examiners found that the Veteran's right 
foot/ankle disorder was likely unrelated to his GERD and his left 
foot, knee, and lower back disorders.  Moreover, these examiners 
supported their opinions with rationales, explaining that the 
Veteran's disorders were more likely related to a post-service 
employment injury or obesity.  However a significant amount of 
medical evidence indicated that the service-connected right 
foot/ankle disorder did adversely interact with the other 
disorders.  At a minimum, this favorable evidence supports the 
notion that the Veteran's right ankle disorder aggravates his 
other disorders.  See Allen, supra.  When considering all the 
evidence of record, the Board must conclude that, even in a light 
most favorable to VA, the evidence of record is in equipoise.  

Given this evidentiary background, the Board cannot find that the 
evidence of record preponderates against the Veteran's claims to 
secondary service connection.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996) (to deny a claim on its merits, the evidence must 
preponderate against the claim).  Indeed, reasonable doubt exists 
in the record.  This is therefore an appropriate case in which to 
grant the claims by invoking VA's doctrine of reasonable doubt.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).












(CONTINUED ON NEXT PAGE)



ORDER

1.  Service connection for degenerative changes in the right knee 
is granted.    

2.  Service connection for degenerative changes in the left knee 
is granted.    

3.  Service connection for bony contusions and ligament tears in 
the left foot is granted.  

4.  Service connection for degenerative disc disease of the 
lumbosacral spine is granted.    

5.  Service connection for GERD is granted.  



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


